Citation Nr: 0711314	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to a TDIU disability 
rating.  His claim was denied in July 2003.  The veteran 
perfected his appeal of the denial in March 2005.  At that 
time he indicated on his VA Form 9 that he desired to have a 
Travel Board hearing in his case.  The veteran submitted a 
statement in April 2005 wherein he stated that he wanted a 
videoconference hearing at the St. Louis RO.

The veteran's case will be remanded to afford the veteran's 
representative at the St. Louis RO an opportunity to become 
familiar with the claims folder in order to represent the 
veteran's interest at the hearing.

Accordingly, the case is REMANDED for the following action:

The claims folder should be transferred 
to the St. Louis RO and the veteran 
should be scheduled for a videoconference 
hearing at the St. Louis RO with a 
Veterans Law Judge sitting in Washington 
D.C.  The veteran and his representative 
should be given opportunity to prepare 
for the hearing.

The claims folder should be returned to the Board in advance 
of the scheduled hearing.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



